Detailed Office Action
The Applicant’s Amendments and Arguments dated 9/17/2021 has been entered and fully considered. Claims 1 and 2 are amended. Claim 3-9 are cancelled. Claims 1 and 2 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s cancellation of claims 3-9 has overcome the 35 USC 112(a) rejections previously sets forth in the Non-Final Office Action of 6/17/2021. These rejections are withdrawn.
Applicant’s argument that claim 1 amendments are not disclosed by the primary art of FISHER (US-2015/0140301), hereinafter FISHER, has been fully considered and found not to be persuasive (see filed amendment on 9/17/2021, pages 6-8). 
Applicant states that FISHER fails to describe or suggest selecting an asymmetrical laminate glazing and using the total transparency thickness of the asymmetric glazing as a metric for constructing a symmetrical glazing. Obviousness is not proved merely by hypothesizing examples of glazings that may be constructed by a method that is different than the claimed method or that may be constructed through trial and error.
	The Examiner notes that the current amendments implemented on 9/17/2021 have reverted the claims back to the amendments of 8/23/2019. The claim set of 8/23/2019 was properly rejected in the final office action of 11/05/2019. 
individual transparencies based on the same factors that are recited in the instant claim 1 and then proceeds to manufacture a symmetric glazing. The Examiner further established that this selection of individual glass sheets, as disclosed by FISHER, can result in different thicknesses of the two glass sheet, thus, selection of an asymmetric design. The Examiner has repeated the arguments made in the final office action of 11/05/2019 below:
FISHER teaches selecting individual glass sheets according to a set of factors {[0050]}, and determining total thickness of the two sheets {[0021], [0010]}. FISHER teaches that the characteristics of the individual glass sheets such as composition and/or thickness can be independently varied to form an asymmetric laminate {[0049]}.
Furthermore, FISHER discusses the advantage of reduction of weight by selecting glass layers thickness {[0051], [Table 2], [0052]}. FISHER further teaches the advantage of a symmetric design {[0057]}. Thus, and based on FISHER’s teachings, it is the Examiner’s position that it would have been obvious to one practicing in the art to have selected an asymmetric design with a weight advantage and measure its thickness. One can then use those dimensions in a symmetric laminate and apply FISHER’s curing method to produce the symmetric glazing. These teachings are detailed below in the 35 USC 103 rejection section.  
Claim Objections
Claim 1 is objected to because of the following informalities: in lines 25-27 (two occurrences), replace “said first sheet of polymer” with “said sheet of polymer”. There is only one sheet of polymer.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lightweight symmetric glazing" in line 14. There is insufficient antecedent basis for this limitation in the claim. Note that line 1 of claim 1 recites a plurality of these glazings. Claim 2 is dependent on claim 1 and as such is rejected as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over FISHER (US-2015/0140301), hereinafter FISHER. Note that the italicized test below are the instant claims
A process for making lightweight symmetric glazings {[0011] the present disclosure describes a process of forming a glass laminate structure, [0008] in many vehicular applications, fuel economy is a function of vehicle weight. It is desirable, therefore, to reduce the weight of glazings or laminates for such applications without compromising their strength and sound-attenuating properties (the lightweight glazing), [0057]}, said process comprising the steps of:
(a) selecting an asymmetric glazing having a first outer transparency layer, a first inner transparency layer, and a first interlayer for bonding said first outer transparency layer and said first inner transparency layer, wherein the thickness of the first outer transparency layer is greater than the thickness of the first inner transparency layer {[0010] According to an embodiment of the present disclosure, a glass laminate structure can be provided having two glass sheets (inner and outer sheet, see FIG. 1 numeral 12 and 14), and a polymer interlayer between the two glass sheets, [0003] As used herein, a glazing or a laminated glass structure (e.g., a glass laminate) can be a transparent window, [0057]}. 
The Examiner notes that as taught in [0057], and claims 1 and 6, one practicing in the art can select one glass sheet to have a thickness of 0.5 mm (designated as less than 1 mm), and the other glass sheet can be selected to have a thickness of 1.5 mm (designated as less 2 mm), they thus have different thicknesses and form a asymmetric assembly, i.e., one thickness is less that the other one.
Also, FISHER teaches selecting individual glass sheets according to set of factors {[0050]}. FISHER teaches that the characteristics of the individual glass sheets independently varied to form an asymmetric laminate {[0049]}.
and wherein the thickness of said first outer transparency layer and the thickness of said first inner transparency layer is selected according to factors selected from the group including, overall glazing strength, glazing rigidity, sound attenuation, stone impact resistance, and combinations thereof {[0050] Exemplary glass laminates can be used to provide beneficial effects, including the attenuation of acoustic noise, individual glass sheets comprising exemplary glass laminates can be characterized by one or more attributes, including thickness, as well as various properties including mechanical, optical, and/or sound-attenuation properties}: 
(b) determining the total transparency thickness of the asymmetric glazing by adding the thickness of the first outer transparency layer of the asymmetric glazing to the thickness of the first inner transparency layer of the asymmetric glazing {[claims 1 and 6] (note that each glass sheet thickness is specified, thus total transparency is the sum of two glasses which are transparent)};
The Examiner notes that as indicated in the “response to the argument” section above, FISHER teaches selecting individual glass sheets according to set of factors {[0050]}, and determining total thickness of the two sheets {[0021], [0010]}. FISHER teaches that the characteristics of the individual glass sheets such as composition and/or thickness can be independently varied to form an asymmetric laminate {[0049]}.
FISHER discusses selecting individual glass thicknesses to achieve a weight reduction {[0050], [0051], [Table 2], [0052]}. FISHER further teaches the advantage of a symmetric design for better sound attenuation {[0057] and see below}. 
individually.
One can then use those dimensions in a symmetric laminate and apply FISHER’s curing method to produce the symmetric glazing as discussed below:  
The remainder limitations below relate to forming a glass window by a symmetric laminate.
FISHER discloses (c) making the lightweight symmetric glazing by (1) arranging a sheet of polymer material between a first transparency sheet that has a thickness that is one-half the total transparency thickness of the asymmetric glazing and a second transparency sheet that has a thickness that is one-half the total transparency thickness of the asymmetric glazing {[0021] FIG. 1 is a cross-sectional illustration of a glass laminate structure 10 that can include two glass sheets 12 and 14 laminated on either side of a polymeric interlayer 16, [0057] a glass laminate comprising opposing glass sheets having substantially identical thicknesses (the symmetric glazing) can provide a maximum coincidence frequency and corresponding maximum in the acoustic transmission loss at the coincidence dip. Such a design can provide beneficial acoustic performance for the glass laminate, for example, in automotive applications (note the advantage of symmetric design as disclosed by FISHER).
said first transparency sheet, said sheet of polymer, and said second transparency sheet forming a symmetric laminate stack {[0057]}
Note that similar to the analysis above and based on teaching of FISHER in [0057] and advantage of symmetric design one practicing in the art can designate the thicknesses of both glass sheets to be 1 mm; as such the thickness of each glass sheet in this design is one-half of the total thickness of the example above (2 mm).
 and (2) heating the symmetric laminate stack to cause said first sheet of polymer material to bond to said first transparency sheet and to cause said first sheet of polymer material to bond to said second transparency sheet to form said lightweight symmetric glazing {[0012] and [0003]}.
Regarding claim 2, FISHER teaches wherein said step of heating the symmetric laminate stack is performed in an autoclave {[0048]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB T MINSKEY/Primary Examiner, Art Unit 1748